DETAILED CORRESPONDENCE

Claims 1-9 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings (Figs. 1-4) are objected to because many structures appear smudged and the lines are not sufficiently dense and dark and are not uniformly thick and well-defined.  37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The invention relates to” is implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  The claim is indefinite in that “in between” seems to refer to the schematic placement of the valve, and it is thus not clear whether the applicant intends a physical “in between” positioning beyond the valve handling a fluid flowing between two supply lines, which would not necessarily be physically positioned “in between” the two lines.  Claims 2-9 depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hallundbaek (US20140014363), in view of Bianchetta (US4210061).
Claim 1  Hallundbaek discloses a downhole tractor having at least one hydraulic drive section [at least Fig. 5b; para. 0116,0117], the downhole tractor comprising: 
a first hydraulic supply line [carries second fluid flow 208] for actuating at least one hydraulic cylinder 40,61 for actuating at least one tractor arm and a second hydraulic supply line [carries first fluid flow 207] for driving at least one hydraulic motor 23 for rotating at least one tractor wheel 62; and 
a hydraulic power pack [at least 17,18,19] configured for supplying hydraulic fluid to the hydraulic supply lines [para. 0117].
Hallundbaek further discloses the use of sequence valve 204a for sequencing first the activation of the arm 40,61 and sequence valve 204b for then sequencing the activation of the motor/wheel 23,62 [para. 0117].
Hallundbaek does not explicitly disclose that the hydraulic power pack comprises a pressure-setting valve provided in between the first hydraulic supply line and the second hydraulic supply line, the pressure-setting valve being configured for feeding excess hydraulic fluid in the first hydraulic supply line to the second hydraulic supply line to increase the speed of the downhole tractor.
For a hydraulic work element 17 in a first circuit 14 for which hydraulic fluid is supplied by a first pump 11 through a first hydraulic supply line, and a second work item 18 in a second circuit 15 for which hydraulic fluid is supplied by a second pump 12, through a second hydraulic supply line, Bianchetta discloses [abstract; Figure] a pressure-setting valve/diverter valve 36 provided in between such supply lines which is configured for feeding excess hydraulic fluid in the first circuit hydraulic supply line to the second circuit hydraulic supply line to provide [col. 1, line 44 - col. 2, line 31].  Bianchetta further discloses selecting means 41 by which excess fluid delivered by the first pump 11 to the first circuit 14 is diverted to the second circuit 15.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hallundbaek to have a pressure-setting valve provided in between the line carrying second fluid flow 208 and the line carrying fluid flow 207, the pressure-setting valve being configured for selectively feeding the determined excess hydraulic fluid from fluid flow 208 to the fluid flow 207, as disclosed by Bianchetta, the fluid flow 208 entering through a port and exiting from a port to the first fluid flow 207, such ports analogously disclosed by Bianchetta, the pressure-setting valve being a sequence valve for sequencing the diversion of the excess following the activation of the motor/wheel 23,62, sequence valves being used for analogous purposes by Hallundbaek for establishing the order of activation of first the arm and then the motor/wheel as discussed in the foregoing.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the addition to fluid flow 207 would increase the speed of the downhole tractor [the equivalent of Bianchetta’s work item 18].
Claim 2  Hallundbaek, as modified with respect to claim 1, discloses that the pressure-setting valve is a 3-port valve [Bianchetta Figure].
Claim 3  Hallundbaek, as modified with respect to claim 2, discloses the pressure-setting valve comprises a 3-port sequence valve [as discussed at claim 1], wherein an input port of the pressure-setting valve is connected to the first hydraulic supply line [that carries the second fluid flow 208 in the combination], a sequence port [not used until excess second fluid flow 208 is present] of the pressure-setting valve is connected to the second hydraulic supply line [that carries first fluid flow 207 in the combination], further discloses a tank/chamber 202 for receiving excess fluid from all valves, including sequential valves 204 and overpressure relief valves 205, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a drain port of the pressure-setting valve connected to the tank.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hallundbaek, as modified, to include a drain port for the pressure-setting valve for draining fluid to the tank, as shown for all other Hallundbaek valves in the combination.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the pressure-setting valve would be drained consistently with the practice of Hallundbaek for all other valves.
Claim 4  Hallundbaek, as modified with respect to claim 3, discloses that the sequence valves 204 are balanced piston sequence valves [as shown by the presence of the spring], and otherwise discloses all the limitations of this claim, but does not explicitly disclose the pressure-setting valve is selected from the group consisting of a pilot operated, balanced piston sequence valve and a direct-acting sequence valve.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hallundbaek, as modified, to include a balanced piston sequence valve as the pressure-setting valve.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the type of sequence valve would be consistent with Hallundbaek’s choice for other sequence valves.
Claim 6  Hallundbaek, as modified with respect to claim 1, discloses that the hydraulic power pack is configured such that hydraulic fluid for the second hydraulic supply line [the line that carries the second fluid flow 208] is dumped directly to a tank 202.
Claim 9  Hallundbaek, as modified with respect to claim 1, discloses that the second hydraulic supply line is unidirectional [implicit in that filter 210 filters the fluid flow 207 as it enters and this would be inconsistent with a reverse flow; para. 0124; also, provision is made for reversing the flow in motor 23 to change wheel direction, such that there is no need for reverse flow; para. 0021,0109].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nystrom et al. (US20110116053) teaches to avoid returning moved hydraulic fluid without having gained work from such moved fluid [para. 0002].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676